                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 TERRENCE SMITH,
                                            HONORABLE ROBERT B. KUGLER
                   Plaintiff,

        v.                                         Civil Action
                                              No. 17-1278 (RBK/KMW)
 DET. MATTHEW MERCURI and
 RESERVE OFFICER CAMERON LUNG,
 #9067                                               OPINION

                   Defendants.


APPEARANCES:

Derek A. Steenson, Esq.
1500 Walnut Street, #700
Philadelphia, PA 19102
     Attorney for Plaintiff

Matthew B. Wieliczko, Esq.
Dean R. Wittman, Esq.
ZELLER & WIELICZKO, LLP
120 Haddontowne Court
Cherry Hill, NJ 08034
     Attorneys for Defendant, Matthew Mercuri

J. Brooks DiDonato, Esq.
PARKER MCCAY P.A.
9000 Midlantic Drive, Suite 300
P.O. Box 5054
Mount Laurel, NJ 08054
     Attorney for Defendant, Cameron Lung

KUGLER, District Judge:

I.     INTRODUCTION

       Plaintiff Terrence Smith (“Plaintiff”) filed suit against the

City   of    Burlington   City   and   several   Burlington    City   Police

Department     (“BCPD”)    officers     -   Detective   Matthew       Mercuri
(“Detective Mercuri” or “Mercuri”), Reserve Officer Cameron Lung

(“Officer Lung” or “Lung”), and Officer Stephen Hesson (“Officer

Hesson” or “Hesson”) - following an incident that occurred on

February 23, 2015 at the Burlington Supermarket (hereinafter, “the

Market”). In short, Plaintiff claims that, while he was waiting

for a delivery truck to arrive at the Market, several BCPD officers

conducted an illegal pat-down search of him; that a struggle ensued

wherein the officers unnecessarily tripped Plaintiff and tackled

him to the ground; and that one officer unlawfully deployed a K-9

while Plaintiff was on the ground with two other officers on top

of him, and then again while Plaintiff was inside the Market. As

summarized below, surveillance video and audio captures almost the

entire encounter.

     Plaintiff initially brought claims against Defendants City of

Burlington, Mercuri, Lung, and Hesson for the alleged deprivation

of   various   constitutional   rights.   All   allegations   against

Defendants City of Burlington County and Hesson were subsequently

dismissed, leaving only Defendants Mercuri and Lung remaining in

the case. Currently pending before the Court are motions for

summary judgment filed by those remaining Defendants. For the

reasons set forth below, Defendant Mercuri’s motion will be denied

in part and granted in part, while Defendant Lung’s motion will be

granted in its entirety.




                                  2
II.   BACKGROUND

        A.   Factual Background1

        The Court begins with the summary judgment record. On February

23, 2015, at approximately 11:02 a.m., the Burlington City Police

Department received an anonymous call reporting that a tall, skinny

black male wearing a black coat was selling drugs at the Burlington

Supermarket. (Case Report [Docket Item 31, Ex. A] at 23.) Detective

Mercuri and his K-9 partner, Max, were dispatched to the Market to

investigate the call, along with Officer Lung. (Id.; Lung Dep.

[Docket Item 31, Ex. N] at 8:12-9:5.)

        The incident in question was captured via a surveillance video

(without audio) inside the Market (hereinafter, “Market Video”).2

The Market Video depicts the entrance of the Market, from inside

the Market, including a view of the sidewalk through the glass

doors    and    windows.   In   addition,   Officer   Lung’s   Mobile    Video

Recorder       (hereinafter,    “Lung   MVR”)   provided   audio    of     the



1    For purposes of the instant motion and pursuant to Local Civil
Rule 56.1, the Court looks to the Complaint [Docket Item 1] when
appropriate, the Defendants’ Statement of Undisputed Material
Facts (“SUMF”) [Docket Item 32-1; Docket Item 46-4], Plaintiff’s
Responses to Statement of Material Facts (“RSMF”) [Docket Item 32-
1; Docket Item 50-7], and related exhibits and documents.

2    The summary judgment record below contains information from
both the Market Video and Lung MVR, presented chronologically, by
looking at each source, concurrently. The Court notes that the
time stamp on the Market Video does not reflect the actual time on
the day of the incident, but the Lung MVR does. Accordingly, the
time shown in the Market Video and the Lung MVR do not match up.


                                        3
interaction between Plaintiff and the officers. The Lung MVR also

contains video of the street, including a view of Detective

Mercuri’s police vehicle.

       Plaintiff testified that, on the morning of February 23, 2015,

he was working under the table at the Market and playing lottery

tickets while waiting for a delivery truck to arrive. (Smith Dep.

[Docket Item 31, at Ex. O] at 23:1-25.) At the time, he was 6 feet,

7 inches tall, and weighed approximately 225 to 230 pounds. (Id.

at 70:21-71:13.)

       The surveillance video shows Plaintiff standing in the front

of the store prior to the incident. (Market Video [Docket Item 31,

Ex. M] at 12:00:00-12:10:15.) Detective Mercuri first enters the

store and asks Plaintiff to step out onto the sidewalk to answer

some    questions.   (Id.    at     12:10:15.)       While    outside,    Detective

Mercuri can be heard telling Plaintiff that “someone called about

you    selling   drugs.”    (Lung    MVR       at   11:13:30-11:13:34.)     Shortly

thereafter, Detective Mercuri can be heard telling Plaintiff that

he is going to do a pat-down and asking if Plaintiff has any

weapons. (Lung MVR at 11:13:40-11:13-46.)

       Surveillance video shows Plaintiff turning around, facing the

Market, and allowing Detective Mercuri to perform a pat-down

search. (Market Video at 12:11:10.) It is difficult to see where

Detective Mercuri’s hands are throughout the pat-down; however, at

one    point,    Detective    Mercuri’s         hand    can   be   seen    grabbing


                                           4
Plaintiff’s front left pants pocket. (Id. at 12:11:24.) Plaintiff

alleges    that   at    this   time,    Detective      Mercuri   squeezed    and

manipulated his pocket approximately four times. (Compl. [Docket

Item 1] at ¶ 25.) Detective Mercuri can be heard asking about the

contents of Plaintiff’s pocket and instructing Officer Lung to

conduct    a    further    search.    (Lung   MVR   at    11:14:00-11:14:06.)

Plaintiff then turns around and faces the officers. (Market Video

at 12:11:32.) Plaintiff testified that he turned around because he

believed that the officers were “going beyond a pat-down.” (Smith

Dep. at 34:16-19.) By this time, Officer Hesson had arrived and

joined    the   other     officers.    (See   Market     Video   at   12:11:32.)

Plaintiff can be heard questioning the officers regarding the

search of his pocket and whether they have permission to do so.

(Lung MVR at 11:14:08-11:14:12.)

     Detective Mercuri and Officer Hesson are then seen grabbing

Plaintiff’s arms. (Market Video at 12:11:35.) Plaintiff can be

heard continuing to express concern about the search. (Lung MVR at

11:14:12-11:14:18.) Plaintiff testified that he was asking the

officers why they were “gripping” him. (Smith Dep. at 36:5-12.)

Plaintiff can be seen brushing Officer Lung’s hand away from

searching his pocket. (Market Video at 12:11:40.) Plaintiff and

the officers can be heard arguing throughout this encounter. (Lung

MVR at 11:14:18-11:14:32.)




                                        5
     Plaintiff then steps toward the officers again and Officer

Hesson moves in behind Plaintiff. (Market Video at 12:11:49.)

Immediately thereafter, a skirmish begins. (Id. at 12:11:50.)

Plaintiff can initially be seen struggling, as all three officers

grab hold of him. (Id.) Plaintiff testified that, prior to this

encounter, the officers did not tell him he was under arrest.

(Smith Dep. at 17-19.) Later in his deposition, Plaintiff testified

that, at the start of the struggle, he asked the officers to take

their hands off of him. (Id. at 86:6-12.)

     Soon after the clash begins, Plaintiff and the officers move

a few feet away from the store, but Plaintiff quickly walks away,

pulling the group of officers back toward the doorway of the

Market. (Market Video at 12:11:54.) Plaintiff testified about this

moment:

     Q. So what does the video depict at this point? This is
     at 12:11:54.

     A. In my mind I thought they were trying to pull me into
     the alley.

     Q. What were they trying to pull you into the alley to
     do?

     A. I don’t know. Like, I don’t think if it would have
     got prettier if I was in the alley versus where I pulled
     them at into the store. So my whole state of thought was
     I need to stay in the view of the camera like. I need to
     be where – if something bad is going to happen beyond
     this that it can be seen.

(Smith Dep. at 38:3-15.) Detective Mercuri then releases his grip

and breaks away from the struggle. (Market Video at 12:11:59.)


                                6
Plaintiff, Officer Lung, and Officer Hesson move into the threshold

of the Market. (Id. at 12:12:00.) Plaintiff testified that he

“wasn’t trying to get away” at this time. (Smith Dep. at 39:16-

22.) Rather, Plaintiff again testified, it was his intention to

get into the store to avoid being taken into the alley by the

officers and out of sight of the video camera. (Id.)

     Plaintiff can then be seen being pulled from inside the Market

and tackled to the ground by Officers Lung and Hesson. (Market

Video at 12:12:02.) The view of Plaintiff and Officer Lung is

largely obstructed once on the men are on the ground. (Id. at

12:12:05-12:12:14.) Plaintiff ultimately manages to force his way

back onto his feet and drag the officers back toward the Market’s

doors. (Id. at 12:12:15.) The officers then tackle Plaintiff so

that he is partially inside the Market with his legs on the outdoor

sidewalk. (Id. at 12:12:17.)

     While this struggle ensued, Detective Mercuri returned to his

police vehicle and retrieved the K-9. (Lung MVR at 11:14:41-

11:14:53.) The K-9 exited the car and ran toward the scene, without

a leash, as Detective Mercuri followed behind. (Id. at 11:14:53-

11:14:56.) The K-9 arrives on the scene and first bites Officer

Lung, who, along with Officer Hesson, was on top of Plaintiff.

(Market Video at 12:12:19.) The K-9 quickly withdraws and returns

to Detective Mercuri. (Id. at 12:12:19-12:12:21) Plaintiff then

gets back on his feet inside the Market. (Id. at 12:12:24.)


                                7
       While inside the Market, Officer Lung grabs Plaintiff. (Id.

at 12:12:24-12:12:30.) He then releases his grip on Plaintiff and

Detective Mercuri deploys the K-9 once again. (Id. at 12:12:31.)

At this time, Officer Hesson can be seen grabbing Plaintiff’s shirt

while the K-9 bites Plaintiff’s leg. (Id.) Plaintiff can be seen

holding his arms out. (Id. at 12:12:38-12:12:42.) The K-9 continues

to bite Plaintiff’s leg, on and off for several seconds, until

Plaintiff falls to the ground. (Id. at 12:12:42.) Plaintiff was

subsequently handcuffed by Officers Lung and Hesson.3 (Mercuri

Narrative [Docket Item 46, Ex. A] at 2.)

      Plaintiff was then taken to the hospital under police custody.

(Smith Dep. at 63:6-25.) Plaintiff testified he had bite marks on

his ankle and leg following the encounter and that he still has

scars. (Id. at 64:12-17, 66:9-10.) Plaintiff further states that

he   has   occasional   pain   in   his   ribs,   which   manifests   itself

approximately twice a month. (Id. at 66:5-66:4.) In addition,

Plaintiff claims that he is unable to play basketball like he used

to. (Id. at 66:16-23.) As of the time of his deposition, Plaintiff

worked at the Bordentown Inn performing maintenance duties and

cooking. (Id. at 67:1-68:25.)



3    Plaintiff testified that he was kicked at some point during
the struggle but could not identify the officer responsible, the
exact number of kicks, or when it occurred. (Smith Dep. at 55:20-
56:6.) For its part, the Court has been unable to identify any
kicks in the video surveillance.


                                      8
        After Plaintiff was removed from the scene, another officer

returned to the Market to view the surveillance footage. (Mercuri

Narrative at 2.) According to officers, the video revealed that

Plaintiff threw an object behind the shelves during the incident.4

(Id.) Several officers searched the area and found a plastic

sandwich bag with eight individually wrapped packets of marijuana.

(Id.)

        Detective Mercuri later prepared an Affidavit of Probable

Cause. (Aff. of Probable Cause [Docket Item 31, Ex. C] at 10.)

Plaintiff was initially charged in Superior Court of New Jersey,

Burlington    County,   Criminal   Part,    with   Aggravated   Assault   on

Police, Distribution of Marijuana, Resisting Arrest, Possession of

Marijuana, and Possession of CDS Paraphernalia. (Id. at 6-9.)

Plaintiff was then indicted by a grand jury on charges of Resisting

Arrest (Third Degree) and Aggravated Assault of a Law Enforcement

Officer. (Grand Jury Indictment [Docket Item 31, Ex. F] at 11-12.)

Plaintiff    subsequently   pled   guilty    to    a   disorderly   person’s

offense for loitering. (Transcript of Trial, New Jersey v. Smith,

Indictment No. 15-07-7071 (N.J. Super. Ct. Apr. 26, 2016) [Docket

Item 31, Ex. L] at 24:1-29:15.) In April 2016, he was tried before




4    Defendants in their briefs do not reference a specific point
in the Market Video when this occurred, and the Court was unable
to independently confirm this account.


                                    9
a Burlington County jury on the Resisting Arrest charge, and was

found not guilty. (Id. at 21:1.)

     B.     Procedural History

     On February 23, 2017, Plaintiff filed a Complaint in the U.S.

District Court for the District of New Jersey naming as Defendants

the City of Burlington, Detective Mercuri, Officer Lung, and

Officer Hesson. [Docket Item 1.] Count Three of the Complaint was

later dismissed by stipulation between the parties. [Docket Item

18.] All claims asserted against Defendants Hesson and the City of

Burlington were also dismissed by stipulation, pursuant to Fed. R.

Civ. P. 41(a). [Docket Items 55 & 56.]

     The remaining Counts against Defendants Mercuri and Lung are

as follows: (1) violation of the Fourth and Fourteenth Amendments

of the U.S. Constitution under 42 U.S.C. § 1983 (Count One); and

(2) violation of the New Jersey Constitution and New Jersey Civil

Rights Act, N.J.S.A. § 10:6-2 (Count Two). (Compl. at ¶¶ 45-49.)

Specifically, Plaintiff alleges under each Count that he was:

deprived of the right to be free from unlawful detention; subjected

to an unlawful search and seizure; subjected to an excessive use

of force; deprived of the right to be secure in one’s person and

property;    deprived   of   the   right   to   be   free   from   malicious

prosecution; and deprived of his right to due process of law.5


5    Plaintiff and Officer Lung agree that the malicious
prosecution claims should be dismissed as to Officer Lung because


                                    10
(Id.) To the extent possible, the Court addresses these poorly-

plead categories of constitutional claims separately below.

     After discovery was completed, Defendants Lung and Mercuri

filed the pending motions for summary judgment. [Docket Items 31

& 46.] Plaintiff timely opposed both motions [Docket Items 32 &

50], and both Defendants filed reply briefs. [Docket Items 39 &

57.] The summary judgment motions are now fully briefed and ripe

for disposition. The Court decides these motions without oral

argument pursuant to Fed. R. Civ. P. 78.

III. STANDARD OF REVIEW

     At summary judgment, the moving party bears the initial burden

of demonstrating that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a); accord Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once a properly supported motion for

summary judgment is made, the burden shifts to the non-moving

party, who must set forth specific facts showing that there is a

genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250 (1986). In reviewing a motion for summary judgment, the

court is required to examine the evidence in light most favorable

to the non-moving party, and resolve all reasonable inferences in




he did not initiate the prosecution of the plaintiff. (Pl.’s Opp’n
Br. [Docket Item 32] at 4.)


                                11
that party's favor. Scott v. Harris, 550 U.S. 372, 378 (2007);

Halsey v. Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014).

     The fact that this case includes surveillance video footage

presents an “added wrinkle” to the usual standard which requires

courts “to view the facts and draw reasonable inferences ‘in the

light most favorable to the party opposing the [summary judgment]

motion.’” Scott, 550 U.S. at 378. Where there is video footage

related to the claims, the Court will not draw inferences that are

“blatantly” inconsistent with the video evidence. See id. at 380–

81 (“When opposing parties tell two different stories, one of which

is blatantly contradicted by the record, so that no reasonable

jury could believe it, a court should not adopt that version of

the facts for purposes of ruling on a motion for summary judgment

. . . [and thus, t]he Court of Appeals should not have relied on

such visible fiction; it should have viewed the facts in the light

depicted by the videotape.”)

     A factual dispute is material when it “might affect the

outcome of the suit under the governing law,” and genuine when

“the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson, 477 U.S. at 248. The non-

moving party “need not match, item for item, each piece of evidence

proffered by the movant,” but must simply present more than a “mere

scintilla” of evidence on which a jury could reasonably find for




                                12
the non-moving party. Boyle v. Cty. of Allegheny Pennsylvania, 139

F.3d 386, 393 (3d Cir. 1998) (quoting Anderson, 477 U.S. at 252).

IV.   DISCUSSION

      A.    Qualified Immunity

      Qualified immunity is an affirmative defense that “shields

government    officials    from   civil     damages    liability    unless    the

official violated a statutory or constitutional right that was

clearly established at the time of the challenged conduct.” Taylor

v. Barkes, 135 S. Ct. 2042, 2044 (2015) (quoting Reichle v.

Howards, 132 S. Ct. 2088, 2093 (2012)). Qualified immunity will

not, however, act as a shield for “the official who knows or should

know he is acting outside the law.” Noble v. City of Camden, 112

F. Supp. 3d 208, 225 (D.N.J. 2015) (quoting Butz v. Economou, 438

U.S. 478, 506–07 (1978)). To overcome qualified immunity, the Court

must decide whether the facts alleged, taken in a light most

favorable    to   the   plaintiff,   make    out:     (1)   a   violation    of   a

constitutional right; and (2) that the constitutional right at

issue was “clearly established” at the time of a defendant’s

alleged misconduct. Saucier v. Katz, 533 U.S. 194, 201 (2001).

      Although the question of qualified immunity is generally a

question of law, “a genuine issue of material fact will preclude

summary judgment on qualified immunity.” Giles v. Kearney, 571

F.3d 318, 326 (3d Cir. 2009); see also Curley v. Klem, 298 F.3d

271, 278 (3d Cir. 2002) (noting that “a decision on qualified


                                     13
immunity will be premature when there are unresolved disputes of

historical fact relevant to the immunity analysis”). In other

words, the Court must deny summary judgment if, on a plaintiff’s

version of the facts, defendants violated the plaintiff’s clearly

established constitutional rights.

       B.    Unlawful Search Claims

             1.   Terry stops and the Fourth Amendment

       The   Fourth    Amendment    protects      individuals     “against

unreasonable searches and seizures.” U.S. Const. amend. IV. In

general, “warrantless searches are presumptively unreasonable.”

Horton v. California, 496 U.S. 128, 133 (1990). However, there are

limited situations which present exceptions to this general rule.

One such exception is a Terry “stop and frisk.” See Terry, 392

U.S. at 20–22 (1968). Under Terry and its progeny, and consistent

with   the   Fourth   Amendment,   an   officer   may   conduct   a   brief

investigatory stop when they have reasonable, articulable, and

individualized suspicion that criminal activity is afoot. United

States v. Lowe, 791 F.3d 424, 434 (3d Cir. 2015). When assessing

whether reasonable suspicion exists, courts consider “the totality

of the circumstances – the whole picture.” United States v. Cortez,

449 U.S. 411, 417 (1981).

       Since Terry, the Supreme Court has “firmly rejected the

argument ‘that reasonable cause for a[n investigative stop] can

only be based on the officer's personal observation, rather than


                                   14
on   information   supplied    by   another    person.’”    Navarette    v.

California, 572 U.S. 393, 397 (2014) (quoting Adams v. Williams,

407 U.S. 143, 147 (1972)).

     When police officers rely in part on tips from anonymous

informants to establish reasonable articulable suspicion, as here,

the “Supreme Court has made clear that ‘an informant’s veracity,

reliability and basis of knowledge . . . are highly relevant in

determining the value of his report.” United States v. Torres, 534

F.3d 207, 210 (3d Cir. 2008) (internal citations omitted). For

example, an anonymous tip can exhibit “sufficient indicia of

reliability   to     provide   reasonable     suspicion    to    make   [an]

investigatory stop” when police officers corroborate a tipster’s

specific and predictive information about a subject and their

movements. Alabama v. White, 496 U.S. 325, 327 (1990) (sustaining

an investigatory stop where officers corroborated an anonymous

caller’s specific and predictive information about the movements

of an individual allegedly transporting cocaine). On the other

hand, anonymous telephone tips that include only “an accurate

description   of   a   subject’s    readily   observable    location    and

appearance”   are,     on   their   own,    insufficient    to    establish

reasonable articulable suspicion. Florida v. J.L., 529 U.S. 266,

268-272 (2000) (ruling that an anonymous caller’s tip that “a young

black male standing at a particular bus stop and wearing a plaid

shirt was carrying a gun” was insufficient to establish reasonable


                                    15
suspicion because “[a]ll the police had to go on in this case was

the bare report of an unknown, unaccountable informant who neither

explained how he knew about the gun nor supplied any basis for

believing he had inside information about [the subject]”).

     The Third Circuit, taking these principles into account,

considers five-factors when assessing the reliability of a tip and

its propensity to establish reasonable articulable suspicion:

     (1)   The tip information was relayed from the informant to
           the officer in a face-to-face interaction such that the
           officer had an opportunity to appraise the witness's
           credibility through observation.

     (2)   The person providing the tip can be held responsible if
           her allegations turn out to be fabricated.

     (3)   The content of the tip is not information that would be
           available to any observer.

     (4)   The person providing the information       has   recently
           witnessed the alleged criminal activity.

     (5)   The tip predicts what will follow, as this provides
           police the means to test the informant's knowledge or
           credibility.

Torres, 534 F.3d at 211 (citing United States v. Brown, 448 F.3d

239, 244 (3d Cir. 2006) (citations and internal quotation marks

omitted)). Other pertinent factors include “[the p]resence of a

suspect in a high crime area,” “[a] suspect's presence on a street

at a late hour,” “[a] suspect's nervous, evasive behavior, or

flight from police,” and a suspect's behavior “that conforms to

police officers' specialized knowledge of criminal activity.” Id.

(quoting Brown, 448 F.3d at 251).


                                16
              2.        Plaintiff’s unlawful search claims

        Plaintiff alleges that Detective Mercuri and Officer Lung

violated his Fourth Amendment rights when they subjected him to an

unlawful search. (Compl. at ¶ 46.) To that end, Plaintiff points

to two possible Fourth Amendment violations: (1) the unlawful

initiation         of    a    Terry   stop    without     reasonable     articulable

suspicion; and (2) the unlawful execution of the Terry stop (i.e.,

the manipulation of Plaintiff’s pocket after he was deemed to be

unarmed). (See Pl.’s Opp’n Br. [Docket Item 50-6] at 10-14.) The

Court addresses each in turn.

              3.        Detective Mercuri is not entitled to qualified
                        immunity on the initiation of an unconstitutional
                        pat-down   claim    and   summary   judgment   is
                        inappropriate for that claim

                        a.     Deprivation of a constitutional right

        With respect to Detective Mercuri and the initial pat-down,

Plaintiff argues that Mercuri did not have reasonable articulable

suspicion to initiate a Terry stop. (Pl.’s Opp’n Br. [Docket Item

50-6]    at   10-11.)         Although    Plaintiff     and   Defendants   have   two

different accounts of what transpired in the moments leading up to

the stop and frisk, the Court must adopt Plaintiff’s version of

events for the purpose of the pending motions. Under this version

of events, a reasonable jury could find that Detective Mercuri

illegally conducted the pat-down by relying solely on an anonymous

cell    phone      tip       indicating   that    someone     matching   Plaintiff’s


                                             17
description was selling drugs in the Market, without independently

corroborating any details on his own.6 See J.L., 529 U.S. at 268-

272. Thus, on this record, material issues of fact exist as to

whether Detective Mercuri had reasonable articulable suspicion to

conduct the pat-down.

                   b.     Clearly established right

     Having determined that a reasonable jury could find that

Detective   Mercuri       lacked    reasonable      articulable      suspicion       to

initiate    the     pat-down,       the     Court     next     considers      whether

Plaintiff’s       constitutional      right      at    issue       was     previously

established.      “To     be   clearly     established,        a   right    must     be

sufficiently      clear    that    every    reasonable       official    would     have

understood that what he is doing violates that right.” Taylor, 135

S. Ct. at 2044 (quoting Reichle, 132 S. Ct. at 2093)); see also

Spady v. Bethlehem Area Sch. Dist., 800 F.3d 633, 637 n.4 (3d Cir.

2015) (holding that a district court “may not deny a summary

judgment motion premised on qualified immunity without deciding

that the right in question was clearly established at the time of

the alleged wrongdoing”) (citation omitted).

      In February 2015, the law was well-established that police

officers may not conduct a Terry stop and frisk without reasonable



6    The Court expresses no view on the merits nor any prediction
whether Plaintiff is likely or unlikely to prove these facts at
trial.


                                           18
articulable suspicion. More specifically, it was well-established

that reasonable articulable suspicion is not established where

police officers act solely based on an anonymous telephone tip

that only contains a description of a subject’s readily observable

location and appearance and an uncorroborated allegation of drug-

dealing. See J.L. 529 U.S. at 272 (“An accurate description of a

subject's readily observable location and appearance is of course

reliable in this limited sense: It will help the police correctly

identify the person whom the tipster means to accuse. Such a tip,

however, does not show that the tipster has knowledge of concealed

criminal activity. The reasonable suspicion here at issue requires

that a tip be reliable in its assertion of illegality, not just in

its tendency to identify a determinate person.”); United States v.

Roberson, 90 F.3d 75, 80 (3d Cir. 1996) (“[W]e hold that the police

do not have reasonable suspicion for an investigative stop when,

as here, they receive a fleshless anonymous tip of drug-dealing

that   provides   only    readily    observable   information,    and   they

themselves observe no suspicious behavior.”).

       Adopting Plaintiff’s version of the events, as the Court must

do, the undersigned finds that an objectively reasonable officer

would have known that conducting a Terry stop based solely on an

anonymous telephone tip containing a subject’s readily observable

location and appearance, along with an uncorroborated allegation

of   drug-dealing,   is   unlawful    and   constitutes   an   unreasonable


                                      19
search   under   the    Fourth    Amendment.       Accordingly,    the    Court

concludes that Detective Mercuri is not entitled to qualified

immunity at this time.7

                 c.     Summary judgment

     The Court also denies Detective Mercuri’s motion for summary

judgment on Plaintiff's claims of an unconstitutional initiation

of a Terry stop. As noted above, there is a genuine dispute as to

whether the Terry stop was based solely on the anonymous tip and,

viewing the facts in the light most favorable to Plaintiff, a

reasonable   jury     could   conclude    that    Detective   Mercuri    lacked

reasonable   articulable      suspicion    when    he   searched   Plaintiff.

Therefore, summary judgment is not warranted on this claim against

Defendant Mercuri.




7    Because the question of qualified immunity is ultimately a
question for the Court, this conclusion may change based on the
facts found by the jury at trial. Curley, 499 F.3d at 214 (“The
jury was not bound at trial, and the District Court was not bound
post-trial, by our earlier statements involving a hypothetical set
of facts favoring Curley, since the facts and inferences actually
found by the jury were clearly different than those which we were
required to posit in Curley when considering the summary judgment
order.”).


                                     20
            4.       Detective Mercuri is not entitled to qualified
                     immunity on the execution of an unconstitutional
                     pat-down   claim    and   summary  judgment   is
                     inappropriate for that claim

                     a.    Bounds on the execution of a Terry stop

     Having         previously    discussed        the    prerequisites          for      the

initiation of a Terry stop, the Court will now address the bounds

on the execution of a Terry search and its applicability to the

facts of this case. Because the brief, investigatory stop allowed

by Terry is based on reasonable suspicion rather than probable

cause,   the     search    itself    must     be   “limited         to   that    which     is

necessary for the discovery of weapons which might be used to harm

the officer or others nearby.” Terry 392 U.S. at 26; see also

Adams, 407 U.S. at 146 (“The purpose of this limited search is not

to discover evidence of crime, but to allow the officer to pursue

his investigation without fear of violence.”).

     Although        the   primary        objective      of    a    Terry       search     is

protective, circumstances exist whereby police officers “may seize

contraband detected during the lawful execution of a Terry search.”

Minnesota      v.    Dickerson,     508    U.S.    366,       374   (1993).      One     such

circumstance is covered by the “plain view” doctrine. See id. at

375 (“[I]f police are lawfully in a position from which they view

an object, if its incriminating character is immediately apparent,

and if the officers have a lawful right of access to the object,

they may seize it without a warrant. If, however, the police lack



                                            21
probable    cause   to    believe      that      an   object    in    plain    view   is

contraband without conducting some further search of the object -

i.e., if its incriminating character is not immediately apparent

- the plain-view doctrine cannot justify its seizure.”) (internal

citations and quotations omitted).

       An offshoot of this doctrine, often referred to as “plain

feel,” deals with situations where officers feel contraband during

a   Terry   stop.   In    Dickerson,       for    example,      the    Supreme   Court

explained that it was permissible for officers to seize contraband

during a protective search as long as the search stays within the

bounds delineated by Terry. Id. at 373. In that case, an officer

conducted a Terry stop that revealed no weapons. Id. at 369.

However, the officer continued to search the subject’s jacket after

taking an interest in a small lump in his pocket. Id. The officer

subsequently     determined         that   the    lump    was     contraband     after

“squeezing, sliding and otherwise manipulating” the contents of

the    pocket.   Id.     at   378    (internal        quotation      marks    omitted).

Accordingly, the search was ruled inconsistent with Terry and the

“plain feel” doctrine because the officer had already determined

that the subject was unarmed and the “incriminating character of

the object was not immediately apparent to [the officer].” Id. at

379.

       The appropriate question under Dickerson, therefore, “is not

the immediacy and certainty with which an officer knows an object


                                           22
to be contraband or the amount of manipulation required to acquire

that knowledge, but rather what the officer believes the object is

by the time he concludes that it is not a weapon.” United States

v. Yamba, 506 F.3d 251, 258 (3d Cir. 2007). Keeping with the

purpose and rationale of Terry, an officer “is allowed to slide or

manipulate an object in a suspect’s pocket, consistent with a

routine frisk, until the officer is able reasonably to eliminate

the possibility that the object is a weapon.” Id. at 259. If the

officer believes the object is contraband before determining it is

not a weapon, the officer can conduct a more intrusive search and

ultimately seize the contraband, if any is found. Id. On the other

hand, an officer who determines that a subject is unarmed but still

proceeds to manipulate one’s outer clothing to determine whether

an object is contraband exceeds the bounds of Terry and violates

the Fourth Amendment. See Dickerson, 508 U.S. at 379.

               b.   Deprivation of a constitutional right

     Once again, the Court must adopt Plaintiff’s version of the

facts for the qualified immunity analysis. The version of facts

most favorable to Plaintiff is that Detective Mercuri determined

that Plaintiff was unarmed during the initial pat-down but returned

to Plaintiff’s pocket and manipulated its contents by squeezing

and manipulating the pocket approximately four times to determine

whether the object inside was contraband. Given these facts, a

reasonable jury could conclude that Detective Mercuri overstepped


                                23
the   bounds   of    Terry   by   unreasonably   manipulating   Plaintiff’s

pocket. Therefore, the Court finds that material issues of fact

exist as to whether Detective Mercuri’s execution of the Terry

stop was unreasonable and, therefore, violated Plaintiff’s Fourth

Amendment rights.

                    c.   Clearly Established Right

      The Court next considers whether Plaintiff’s constitutional

right at issue was previously established. As discussed above, in

February 2015, the law was well-established that police officers

may not manipulate an object in a subject’s pocket to determine

its character after initially determining that the subject is

unarmed. See Dickerson, 508 U.S. at 379 (“[T]he officer's continued

exploration of respondent's pocket after having concluded that it

contained no weapon was unrelated to the sole justification of the

search under Terry” and is therefore unconstitutional) (internal

citations, quotation marks and brackets omitted); Yamba, 506 F.3d

at 259 (describing that if an officer goes beyond what is necessary

to determine that a suspect is armed the search is no longer valid

under Terry); see also       United States v. Mattarolo, 209 F.3d 1153,

1158 (9th Cir.2000) (“Had the officer continued to manipulate the

object beyond what was necessary to ascertain that it posed no

threat, he would have run afoul of the Supreme Court's holding in

. . . Dickerson.”). Adopting Plaintiff’s version of facts, an

objectively reasonable officer would have known that it is unlawful


                                      24
to continue to manipulate the contents of a subject’s pocket to

ascertain an object’s character after previously determining that

the   subject     is    unarmed.    Therefore,      the    Court     concludes      that

Detective Mercuri is not entitled to qualified immunity on this

claim.

                   d.      Summary Judgment

      Detective        Mercuri’s        motion     for     summary     judgment       on

Plaintiff's claim of an unconstitutional execution of the Terry

stop is likewise denied. Again, there is a material dispute as to

whether Detective Mercuri continued to manipulate the object in

Plaintiff’s       pocket    to     ascertain       its    character       even   after

determining that Plaintiff was unarmed. Since a reasonable jury

could credit Plaintiff’s version of the facts, summary judgment is

inappropriate.

             5.    Officer Lung is entitled to summary judgment on all
                   unlawful search claims against him

      Plaintiff concedes that Defendant Lung was unable to actually

search his pocket because Plaintiff prevented him from doing so,

and that Lung did not himself initiate or conduct the pat-down of

Plaintiff.    (See      Pl.’s    RSMF    [Docket    Item    32-1]    at   ¶   12;    see

generally Pl.’s Opp’n Br. [Docket Item 32-2].) Rather, Plaintiff’s

opposition brief singles out Detective Mercuri as the individual

responsible for the pat-down and the video evidence corroborates

this account. (See generally Pl.’s Opp’n Br. [Docket Item 32-2] at



                                           25
5-8.) Moreover, Plaintiff does not plead an alternative theory of

liability with regards to Officer Lung’s conduct, such as failure

to intervene. See, e.g., Hartman v. Gloucester Twp., 2014 WL

2773581, at *14 (D.N.J. June 19, 2014)     (“To make out a prima facie

case of failure to intervene, a plaintiff must prove that an

officer had a duty to intervene, the officer had a realistic and

reasonable opportunity to intervene, and that the officer failed

to intervene”) (citing Smith v. Mensinger, 293 F.3d 641, 650–51

(3d Cir. 2002)). On this record, the Court finds as a matter of

law that no reasonable jury could find Defendant Lung unlawfully

searched Plaintiff and he is, therefore, entitled to summary

judgment on those claims. See Hayward v. Salem City Bd. of Educ.,

2016 WL 4744132, at *4 (D.N.J. Sept. 12, 2016) (explaining that,

in the summary judgment context, “[b]ecause it is undisputed that

[the defendant] did not conduct the strip search himself, his

Fourth    Amendment   liability   can   only   arise   from   failing   to

intervene”).

     C.     Excessive Force Claims

            1.   Excessive force

     “To state a claim for excessive force as an unreasonable

seizure under the Fourth Amendment, a plaintiff must show that a

‘seizure’ occurred and that it was unreasonable.” Brower v. County

of Inyo, 489 U.S. 593, 599 (1989), quoted in Abraham v. Raso, 183

F.3d 279, 288 (3d Cir. 1999); see also Graham v. Connor, 490 U.S.


                                   26
386, 395 (1989) (“[A]ll claims that law enforcement officers have

used excessive force—deadly or not—in the course of an arrest,

investigatory stop, or other ‘seizure’ of a free citizen should be

analyzed   under   the   Fourth    Amendment   and   its    ‘reasonableness’

standard.”). “The use of excessive force is itself an unlawful

‘seizure’ under the Fourth Amendment.” Couden v. Duffy, 446 F.3d

483, 496 (3d Cir. 2006). The parties do not dispute that a seizure

occurred here.

     To determine the reasonableness of a seizure, the court asks

whether the officer's conduct was “objectively reasonable” in

light of the totality of the circumstances, without regard to the

underlying intent or motivation. Graham, 490 U.S. at 397 (citing

Terry v. Ohio, 392 U.S. 1, 21 (1968)); Kopec v. Tate, 361 F.3d

772, 776 (3d Cir. 2004). The “objective reasonableness” inquiry

requires an examination of the “facts and circumstances of each

particular case, including the severity of the crime at issue,

whether the suspect poses an immediate threat to the safety of the

officers or others, and whether he is actively resisting arrest or

attempting to evade arrest by flight.” Graham, 490 U.S. at 396.

Additional   factors     include   “the   possibility      that   the   persons

subject to the police action are themselves violent or dangerous,

the duration of the action, whether the action takes place in the

context of effecting an arrest, the possibility that the suspect

may be armed, and the number of persons with whom the police


                                     27
officers must contend at one time.” Rivas v. City of Passaic, 365

F.3d 181, 198 (3d Cir. 2004) (quoting Sharrar v. Fising, 128 F.3d

810, 822 (3d Cir. 1997)). In the Third Circuit, courts take into

account “all of the relevant facts and circumstances leading up to

the time that the officers allegedly used excessive force.” Rivas,

365 F.3d at 198 (citing Abraham v. Raso, 183 F.3d 279, 291 (3d

Cir. 1999)). The Court should not apply “the 20/20 vision of

hindsight,” but should instead consider the “perspective of a

reasonable officer on the scene.” Id.; see also Kopec, 361 F.3d at

777.

           2.    Plaintiff’s excessive force claims

       Plaintiff alleges that Detective Mercuri and Officer Lung

violated his constitutional rights when they used excessive force

during the struggle. (Compl. at ¶¶ 46, 49.) Plaintiff’s argument

focuses primarily on the deployment of the K-9 by Detective

Mercuri. (See Pl.’s Opp’n Br. [Docket Item 32-2] at 9; Pl.’s Opp’n

Br. [Docket Item 50-6] at 10-14.) However, Plaintiff also argues

that   Officer   Lung’s   involvement   in   the   encounter   constitutes

excessive force. (Pl.’s Opp’n Br. [Docket Item 32-2] at 9-10). The

Court addresses the claims against each defendant in turn.




                                   28
          3.   Detective Mercuri is not entitled to qualified
               immunity on the excessive force claim involving the
               K-9, and summary judgment on that claim is not
               warranted

               a.   Deprivation of a Constitutional Right

     Plaintiff primarily bases his excessive force claim against

Detective Mercuri on the deployment of the K-9 during the struggle.

(Pl.’s Opp’n Br. [Docket Item 50-6] at 9-10.) Under Plaintiff’s

version of events, Detective Mercuri first ordered the K-9 to make

an apprehension while Plaintiff was lying face down on the ground

with two officers on top of him, but the K-9 mistakenly attacked

Officer Lung. Then, while Plaintiff remained stationary, Detective

Mercuri ordered the K-9 to attack Plaintiff again. Detective

Mercuri continued to allow the K-9 to bite Plaintiff’s leg while

Plaintiff stood with his hands in the air.8 Given these facts, a

reasonable jury could find that Defendant Mercuri’s use of the K-

9 at various points was disproportionate to the threat Plaintiff

posed to the officers, if any, and unnecessary to effectuate his




8    Plaintiff   emphasizes   that   only   twenty-eight   seconds
transpired from the first attempt at subduing Plaintiff to the
deployment of the K-9. (Pl.’s Opp’n Br. [Docket Item 50-6] at 9;
see also Market Video at 12:11:50-12:12:18.) And only nine seconds
separated the start of the struggle and Detective Mercuri’s
departure from the group to retrieve the K-9. (Market Video at
12:11:50-12:11:59.) Moreover, Detective Mercuri did not use a
leash when he first retrieved the K-9 from his police vehicle.
(Lung MVR at 11:14:53-11:14:56.)



                                29
arrest.9     Accordingly,     a   jury   could   reasonably   conclude   that

Detective Mercuri’s use of the K-9 was unreasonable. See e.g.,

Stadler v. Abrams, 2018 WL 3617967, at *1 (D.N.J. July 30, 2018)

(case where jury found that an officer’s use of K-9 against subject

constituted excessive force).

                     b.   Clearly Established Right

       Having determined that a jury could find that the Detective

Mercuri’s use of force was unreasonable, the Court next considers

whether Plaintiff’s constitutional right at issue was clearly

established. In February 2015, the law was well-established that

police officers may not use serious force on a suspect who is not

actively resisting arrest or no longer poses a direct threat to

officers or public safety, even if the suspect posed a threat at

the time force was initiated on them. See Lamont v. New Jersey,

693 F.3d 177, 184 (3d Cir. 2011) (“Even where an officer is

initially justified in using force, he may not continue to use

such force after it has become evident that the threat justifying

the force has vanished.”); Lytle v. Bexar County, Tex., 560 F.3d

404,   413    (5th    Cir.   2009)   (“[A]n   exercise   of   force   that   is

reasonable at one moment can become unreasonable in the next if


9    Although Plaintiff concedes that he initially resisted the
efforts of the officers, there is a dispute as to whether he was
resisting at the time Detective Mercuri deployed the K-9. See
Couden, 446 F.3d at 497 (finding excessive force as a matter of
law where plaintiff was not “resisting arrest or attempting to
flee” at the “time the force was used”).


                                         30
the justification for the use of force has ceased”); see also

Alicea v. Thomas, 815 F.3d 283, 288 (7th Cir. 2016) (stating that

the use of force “is only reasonable when it is proportional to

the threat posed. If an officer's threat perception changes, so

too should her force calculus.”)

     This principle was also clearly established in dog bite cases.

See Campbell v. City of Springboro, 700 F.3d 779, 789 (6th Cir.

2012) (denying qualified immunity to an officer who “allowed a

‘bite and hold’ dog, whose training was questionable, to attack

two suspects who were not actively fleeing and who, because of

proximity, showed no ability to evade police custody”); Watkins v.

City of Oakland, 145 F.3d 1087, 1093 (9th Cir. 1998) (holding that

it was “clearly established that excessive duration of the bite

and improper encouragement of a continuation of the attack by

officers   could   constitute   excessive   force   that   would   be   a

constitutional violation”); Castellani v. City of Atl. City, 2017

WL 3112820, at *15 (D.N.J. July 21, 2017) (finding that an officer

who deployed a dog on a suspect who was already subdued by five

officers had violated a clearly established right and was not

entitled to qualified immunity). For these reasons, Detective

Mercuri is not entitled to qualified immunity as to Plaintiff’s

excessive force claims against him involving the K-9.




                                  31
               c.   Summary Judgment

     The Court also denies Detective Mercuri’s motion for summary

judgment on Plaintiff's excessive force claim against him. As

discussed above, viewing the facts in the light most favorable to

Plaintiff, a reasonable jury could conclude that Detective Mercuri

used excessive force when he deployed the K-9 while Plaintiff was

on the ground and then again while Plaintiff was standing in the

store. In both instances, a reasonable jury could determine that,

at the time the K-9 was deployed, Plaintiff was no longer a threat

to the officers, resisting their attempts at making an arrest, or

evading them. Accordingly, a reasonable jury could find that the

force used by Detective Mercuri was excessive and summary judgment

will be denied as to this claim.

          4.   Officer Lung is entitled to summary judgment with
               respect to all excessive force claims against him

     With respect to Defendant Lung, Plaintiff concedes that he

blocked Lung’s initial attempt to search his pocket after Detective

Mercuri’s pat-down, and that he “resist[ed] the attempts” of the

officers, including Lung, to bring him to the ground after the

search. (Pl.’s RSMF [Docket Item 50-7] at ¶¶ 29-30.)10 Still,


10   At his deposition, Plaintiff described his actions at the
start of the struggle:

     Q. What were you physically doing with your body?

     A. I would say to the point to where – when they were
     gripping me up and I asked them to take their hands off


                                32
Plaintiff argues that issues of material fact exist as to the force

used by Officer Lung and that a jury should decide them. (Pl.’s

Opp’n Br. [Docket Item 32-2] at 9) But the bulk of Plaintiff’s

argument focuses on the use of the K-9 under Detective Mercuri’s

control, as discussed above, rather than Officer Lung’s conduct.

(Id.) Plaintiff, for example, does not argue that Officer Lung

used excessive force when he brought Plaintiff to the ground. See

id. at 9-10.

      Officer Lung, meanwhile, argues that the force he employed

was only the amount necessary to overcome Plaintiff’s physical

resistance and to effectuate the arrest. (Def. Lung’s Br. [Docket

Item 31-1] at 10.) In support of this position, Officer Lung states

that his actions were consistent with the New Jersey Attorney

General’s Use of Force policy. (See N.J. Att’y Gen. Use of Force

Policy [Docket Item 31, Ex. P] at 3) (describing that physical

force including “wrestling a resisting subject to the ground” and

“striking with the hands or feet” is appropriate when “necessary

to overcome a subject’s physical resistance to the exertion of the

law   enforcement   officer’s   authority.”).   Officer   Lung   further

argues that New Jersey law does not permit a citizen “to resist

arrest by one he knows or has good reason to believe is an



      me, I would say – I was – if you want to say it’s
      resisting, that’s what I was doing like.

(Smith Dep. 86:6-12; see also Market Video at 12:11:50.)


                                   33
authorized police officer engaged in the performance of his duties,

whether or not the arrest is illegal under the circumstances

obtaining.” State v. Mulvihill, 57 N.J. 151, 155 (1970) (citing

State v. Koonce, 89 N.J. Super. 169, 184 (App. Div. 1965)).

     The video clearly shows (see Market Video at 12:11:40), and

Plaintiff concedes (see Pl.’s RSMF [Docket Item 50-7] at ¶¶ 29-

30), that Plaintiff blocked Officer Lung’s attempted search of

Plaintiff’s pocket and that Plaintiff resisted Officer Lung’s

attempts to subdue him. Moreover, the video shows that Plaintiff

dragged Officers Lung and Hesson across the sidewalk, and in and

out of the Market, during the course of the struggle. (Market Video

at 12:11:54-12:12:17.) After carefully reviewing the videos and

additional evidence in the record, the Court concludes that no

reasonable fact-finder could find that Officer Lung’s use of force

was excessive. See, e.g., Brown v. City of Jersey City, 2015 WL

586022, at *5 (D.N.J. Feb. 10, 2015), aff'd in part, Brown v.

Makofka, 644 F. App'x 139 (3d Cir. 2016) (“A plaintiff who actively

resists arrest, in the manner Plaintiff demonstrated on video

(folding his hands and grasping his vest to prevent the Officers

from handcuffing him), exposes himself to the possibility that

some amount of force may be used against him to effectuate that

arrest.”). Therefore, Officer Lung’s motion for summary judgment

shall be granted as to the issue of excessive force.




                                34
      D.    Malicious Prosecution Claims

      Detective    Mercuri      also    moves       for   summary     judgment     on

Plaintiff's    malicious       prosecution      claim.      (Def.   Mercuri’s     Br.

[Docket Item 46-5] at 28; Def. Mercuri’s Reply Br. [Docket Item

57] at 5.) To prevail on a malicious prosecution claim under 42

U.S.C. § 1983, a plaintiff must demonstrate that: (1) the defendant

initiated a criminal proceeding; (2) the criminal proceeding was

terminated    in   the   plaintiff's     favor;       (3)    the    proceeding    was

initiated     without    probable      cause;       (4)   the   defendants   acted

maliciously or for a purpose other than bringing the plaintiff to

justice, and (5) the plaintiff suffered a deprivation of liberty

consistent with the concept of seizure as a consequence of a legal

proceeding. Johnson v. Knorr, 477 F.3d 75, 82 (3d Cir. 2007).

      Detective Mercuri is entitled to summary judgment on this

claim because Plaintiff is unable to meet the third element, since

the   Third   Circuit    has    held   that     a   grand    jury    indictment    or

presentment “constitutes prima facie evidence of probable cause to

prosecute.” Rose v. Bartle, 871 F.2d 331, 353 (3d Cir. 1989). As

noted above, Plaintiff was indicted by a grand jury on charges of

Resisting Arrest (Third Degree) and Aggravated Assault of a Law

Enforcement Officer. (Grand Jury Indictment at 11-12.) Moreover,

while “prima facie evidence may be rebutted by evidence that the

presentment was procured by fraud, perjury or other corrupt means,”

Plaintiff does not present any such evidence here. Rose, 871 F.2d


                                        35
at 353. Accordingly, summary judgment is appropriate for Detective

Mercuri on the malicious prosecution claim.

     E.   Punitive Damages

     Detective Mercuri further argues that, based on the evidence

in the record, he is entitled to summary judgment on Plaintiff's

claims for punitive damages. (Def. Mercuri’s Br. at 29.) Under 42

U.S.C. § 1983 and New Jersey's Punitive Damages Act, N.J.S.A.

2A:15–5.12, a defendant whose conduct is motivated by evil motive

or demonstrates a reckless disregard toward others' rights may be

subjected to punitive damages. See Smith v. Wade, 461 U.S. 30, 56

(1983) (a jury may award punitive damages when a “defendant's

conduct is shown to be motivated by evil motive or intent, or when

it involves reckless or callous indifference to the federally

protected rights of others”); see also N.J.S.A. 2A:15–5.12(a).

Thus, as the Court of Appeals has explained:

     [F]or a plaintiff in a section 1983 case to qualify for
     a punitive award, the defendant's conduct must be, at a
     minimum, reckless or callous. Punitive damages might
     also be allowed if the conduct is intentional or
     motivated by evil motive, but the defendant's action
     need not necessarily meet this higher standard. This
     point is made clear by the Supreme Court's language in
     Wade: “[A] jury may be permitted to assess punitive
     damages in an action under § 1983 when the defendant's
     conduct is shown to be motivated by evil motive or
     intent, or when it involves reckless or callous
     indifference to the federally protected rights of
     others.”




                               36
Savarese v. Agriss, 883 F.2d 1194, 1204 (3d Cir. 1989) (internal

citation omitted); see also Kounelis v. Sherrer, 529 F.Supp.2d

503, 534 (D.N.J. 2008).

       On this record, the Court finds that a jury could find that

Detective Mercuri’s deployment of the K-9 demonstrated, at least,

a reckless indifference toward Plaintiff's constitutional rights.

See Kounelis, 529 F.Supp.2d at 534. Moreover, should the jury also

find    that   Detective   Mercuri    lacked    reasonable   articulable

suspicion to conduct a Terry stop or overstepped the bounds of

Terry while executing the pat-down, and that he engaged in the

seizure and use of force in question rashly and with a disregard

for the limitations the Fourth Amendment imposes, that same jury

could impose punitive damages without finding personal animus or

enmity. See Savarese, 883 F.2d at 1204. Thus, the Court will deny

Detective Mercuri’s motion for summary judgment as to Plaintiff's

claim for punitive damages on these claims.

V. CONCLUSION

       For the foregoing reasons, the Court will grant in part and

deny in part Detective Mercuri’s motion for summary judgment and

grant Officer Lung’s motion for summary judgment in its entirety.

The accompanying Order will be entered.



July 24, 2019_                            s/ Robert B. Kugler_______
Date                                      ROBERT B. KUGLER
                                          U.S. District Judge


                                     37
